Citation Nr: 1418417	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-08 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to June 1978.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Board notes that, in addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal, except for the representative's appellate brief.


FINDING OF FACT

A chronic low back disability was not incurred in service, and arthritis is not shown within the initial post separation year.


CONCLUSION OF LAW

The criteria for service connection for low back disability, to include degenerative disc disease of the lumbar spine, are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify the Veteran.  The record reflects that VA sent to the Veteran all required notice in letters dated April 2008 prior to the date of the rating decision on appeal.  It is noted that the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not demonstrated any prejudicial or harmful error in the VCAA notice.

VA met its duty to assist the Veteran in the development of his claim. VA obtained the Veteran's service treatment records along with all other relevant medical treatment records identified by her to include records associated with an award of Social Security Administration (SSA) disability benefits.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations and has obtained several medical opinions in this matter.  As will be discussed below, the Board finds that these examinations are thorough and adequate on which to base a decision.

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks compensation for a low back disability.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that her claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application in this matter.  Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a chronic low back disability to include degenerative disc disease of the lumbar spine.  A chronic low back disability is not shown in service, and arthritis is not shown within the initial post separation year.  Also, no low back disability shown during the appeal period as a residual of the Veteran's in-service back injury.  The more persuasive evidence of record shows that the current back disability is not related to service, to include the Veteran's episode of lumbar strain in service or the more recently identified in-service herniated disc at L2-3 or L3-4.

Service treatment records show that the Veteran presented with complaints of low back strain in May 1975.  She reported "pulling back in Nov[ember] [19]74."  Since then, she reported intermittent episodes of "catching" in the back with the onset 2 days earlier of "the most severe 'catch' yet" that was not relieved by bed rest, analgesics, and Valium.  The Veteran was evaluated and the impression was lumbar strain with low back pain.  A follow-up noted dated May 19, 1975, reflects that a lumbar spine series with obliques was performed; the impression was normal lumbosacral spine with incidental spina bifida occulta S-1.  There are no subsequent documented complaints or treatment.  A 1977 medical history shows no back complaints and no abnormal pathology on evaluation of the back.  A Medical Board report dated in March 1978 reflects that the Veteran was separated by reason of being unfit due to right knee disability.  There was no mention of the back or history of low back problems.

Shortly thereafter, in June 1978, VA received an original claim for VA benefits, but again there was no mention of low back disability at that time.  More than a decade after service separation, in April 2008, the Veteran filed a claim for a back condition with sciatic pain down the left leg.

In support of her claim, she submitted private medical records documenting the presence of low back disability.  A December 1986 letter indicates that the Veteran, a registered nurse, initially presented in November 1986 with a history of injuries dating to May 1980 when she had an industrial injury while lifting a patient; then had a laminectomy in June 1982; then reinjured the back in August 1982 and underwent additional surgery in November 1982.  It was noted that the Veteran had been taken off of patient care but then returned to patient care in 1986 resulting in recurrence of low back pain and burning in both buttocks.  The Veteran was noted to be obese.  She reported no history of back injury in service or back pain since active military service.  An April 1995 letter reflects that the Veteran had had a work-related back injury quite some time, with an initial injury in 1980 when lifting a patient.

Other medical records dated 1987 to 1997 reflect the history of low back treatment for workers compensation related injury, to include lumbar laminectomy and decompression (L5-S1) for a herniated disc at Alameda Hospital.  SSA records show that the Veteran was found unemployable due to degenerative and discogenic diseases of the back.

The Board accepts that the Veteran is competent to report her symptoms, treatment, and diagnoses as told to her.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also, Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), at 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Furthermore, the Board is aware that the Veteran has medical treatise and expertise so as to render her competent to provide a medical opinion.  However, the Board finds that she is an inconsistent historian to the extent that she reports onset of low back problems related to a work injury and then, for the purpose of VA compensation, low back problems related to back injury or strain in service.  Therefore, the Board finds that her medical opinion has diminished probative value.

To the extent that she argues that the in-service low back injury and lumbar strain predisposed her to an injury in the 1980 and subsequent back surgery, the Board again acknowledges that, as a registered nurse, the Veteran is competent to opine on such, but her opinion has little probative value as it lacks any medical rationale.  The Board also acknowledges that her opinion is bolstered by the medical opinion of her VA physician, Dr. PT.  He stated that:
 
There is documented evidence that the initial injury resulted in leg radiation as well as back pain.  This means that there was most probably a disc rupture at that time.  If this is the case then she was rendered more susceptible to a recurrent injury.  It is my opinion that there is relationship between the injury of 1974 and the later injury in 1980.

However, the Board finds that this favorable medical opinion has diminished probative value because it does not reflect a review of all the medical evidence of record, lacks specificity, and is speculative.  First, there is no indication in this opinion as to the medical evidence reviewed by the physician.  Second, the Board notes the physician does not indicate the location of the probable disc rupture and provides no discussion or rationale of the nature of the relationship he believes to exist between the 1974 and 1980 injuries.  Third, his opinion is couched in equivocal terms.  Without any other rationale or supporting data, the clinician's use of "probably" renders his opinion speculative and of little probative value.  See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (holding that the equivocal nature of an examiner's opinion "should have signaled to the Board that the medical opinion was speculative and of little probative value"); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  Also, the physician does not address the apparent resolution of low back symptoms in service and for many years after service until the Veteran's on-the-job accident in the early 1980s.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, the Board finds that the favorable medical opinion has little probative value.

The Board assigns greater probative value to the service treatment records along with the various negative VA medical opinions dated in June 2008, April 2009, and December 2009 as these were prepared by skilled, neutral medical professionals.  Moreover, the VA medical opinions were prepared after review of the all the medical evidence of record and, in the case of the June 2008 and April 2009 opinions, after obtaining a comprehensive medical history from the Veteran and conducting an examination.  Moreover, the VA medical opinions provide a complete rationale for the conclusions reached based on this review and medical knowledge.

Specifically, a June 2008 VA medical opinion reflect that the Veteran's military service less likely than not "caused/ contributed to her current low back condition" based on a review of the claims file and the medical literature.  The examiner stated that the in-service condition was "self-limiting" in nature, noting that the Veteran did not return to the clinic with continued complaints or for additional treatment following her 1975 episode of low back pain.  The examiner further noted that, although x-ray showed mild narrowing at L5-S1, there was no evidence of disc herniation at that time; whereas, the record shows "significant low back injury after military service in 1980" and an award of workers' compensation for this injury.


A VA medical opinion dated in April 2009 acknowledged the favorable medical opinion provided by the Veteran and responded as follows:

I agree with his [PT's] opinion except I don't believe she [the Veteran] herniated her disc in 1975.  She did have transient numbness and pain which took several weeks to subside.  She admitted that her symptoms resolved with physical therapy and she did not have any subsequent problems with her back until the 1980 injury.  If she had a disc herniation in 1975, it seems more likely than not that she would have had some symptoms between 1975 and 1980.  Therefore, I feel she experienced acute lumbar strain and had symptom resolution following physical therapy.  Based on the available records, it is my opinion that she more likely than not sustained disc rupture in 1981 while rolling a patient in bed.  "I felt a pop" and developed symptoms of LLE [left lower extremity] radiculopathy with pain, numbness/tingling/weakness in her left lower extremity.  This injury resulted in the 6/[19]82 laminectomy L4-5 on the left.  Therefore, with all due respect, I disagree with his [PT's] opinion and I feel the intervening and superseding injuries from 1980 and 1981 break the chain of causation linking her back condition to service.

A VA medical opinion by a physician of orthopedic surgery dated in December 2009 reflects that:

...there was a herniated disc in 1975 at either the L2-3 or L3-4 levels, and that the condition resolved.  The subsequent disc herniations and surgeries affected the L4-5 and L5-S1 levels.  So these were separate injuries to separate levels of the lumbar spine and the present condition would be unrelated to the injury sustained in 1975.

Although the three VA medical opinions differ on whether the Veteran had a herniated disc in service, each agrees that the back condition shown in service had resolved and that the Veteran had an injury in the 1980s distinct from any injury or condition shown many years earlier in service.  In this regard, the Board notes that the evidence need not be conclusive as to the precise nature of any in-service injury, or its relationship to a current disability.  Rather, the evidentiary standard is one of reasonable doubt.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, this doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists that does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 , 4.3.  Here, while there is some inconsistency in the VA opinions insofar as whether the Veteran sustained a herniated disc, they are universal in finding that the Veteran had an injury in 1980 that was distinct from her in-service problems, and that her in-service problems are unrelated to any current back disability.  Despite the inconsistency, the Board finds that the VA opinions are highly probative as each clinician provided a complete and well-explained rationale for their conclusions.  Therefore, on balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Accordingly, the claim is denied.


ORDER

Service connection for low back disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


